Beach, J.
I have serious doubt as to the jurisdiction of this court to entertain this action against the defendant, a foreign corporation.
The admitted fact that the policy had lapsed by the non-payment of premium, before the commencement of this suit, disposes of the plaintiffs claimed right of action for the recovery of premiums paid.
There was no trust between the parties, by virtue of the policy; and the relief demanded, based upon the existence of that relationship, cannot therefore be obtained.
Judgment for the defendant on demurrer, with costs.